United States District Court
Northem District of California

.L

\DOQ‘--]O\UI

10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:14-cV-05157-SK Document 266 Filed 11/01/18 Page 1 of 4

FlL.ED

NUV 3 1 2018

SUSAN Y. SOONG
CLEHK. U.S. DiSTFllCT COURT
' NURTHEHN D\STB!CT OF CAL\FOHN|A

U'NITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

RAUL BARAJAS, et al., Case No. l4-cv~05157-SK

Plaintiffs,

V - SPECIAL VERDICT FORM

CITY OF ROHNERT PARK, et al.,

 

Defendants.

 

QUESTION oNE
For their claim under the Fourth Amendment, did Plaintiffs prove by` a preponderance of
the evidence that the search of the Baraj as home unreas able by
A) Officer Tatum Yes ' No __
B) Officer Rodriguez _ Yes ;/Z No _
C) Officer Snodgrass Yes _ No _
Please proceed to Question 2.
QUESTION TWO
For their claim under the F`ourth A_mendment, did Plaintiffs prove by a preponderance of
that Officer Tatum’s manner of entry s into the Barajas’ home umeasonable?
Yes No ____F_
If you answered “yes” to Question 1 or 2, please proceed to Question 3. Otherwise, please

skip to Question 4.

///
///
///

 

United States District Court
Northem District of California

\OOO'--]O\

10
11
12
13
14
15
16
17
18
19
20

21

22
23
24
25
26
27
28

 

 

Case 3:14-cV-05157-SK Document 266 Filed 11/01/18 Page 2 of 4

QUESTION THREE

ls the City of Rohnert Park li\ab/lvé)r any Fourth Amendment violation?
Yes __ No __
Please proceed to Question 4.
QUESTION FOUR
For their claim under the Fourth Amendrnent, did Plaintiffs prove by a preponderance of

the evidence that the primary purpose of any of the officers for the Lyield Was harassment?

A) Officer Tatum Yes No _.
B) Officer Rodriguez Yes No \/ /-
C) Officer Snodgrass Yes No \/

Please proceed to Questio_n 5.
QUESTION FIVE
For their claim of unreasonable search under the California Constitution, did Plaintiffs

prove by a preponderance of the evidence that the search Was conducted in an unreasonable

manner‘? \/
` No

A) Officer Taturn Yes
B) Officer Rodriguez Yes ‘/ y l No
C) Officer Snodgrass Yes \; No

Please proceed to Question 6.
QUESTION SIX

For their claim of unreasonable search under the California Constitution, did Plaintiffs
prove by a preponderance of the evidence that the primary purpose for any of the officers for the
search was harassment? \/

D) Officer Tatum . Yes _ No /

E) Ofticer Rodriguez Yes No : “

F) Officer Snodgrass Yes ___ No l

Please proceed to Question 7.

///

 

United States District Court

Northern District of California

-LL+JE\.)

\OOO--...]O\U’\

10
11
12
13
14
15

16`

1_7
13
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:14-cV-05157-SK Document 266 Filed 11/01/18 Page 3 of 4

QUESTION SEVEN
Did Plaintiffs prove by a preponderance of the e/iv"dence that any of the individual

defendants violated Plaintiffs’ right to privacy undey'le California Constitution?

A) Officer Tatum Yes No /
B) Of_iicer Rodriguez Yes l No \; _/
C) Oflicer Snodgrass Yes No

Please proceed to Question 8.
QUESTION EIGHT
Did Plaintiffs prove by a preponderance of the evidence that any of the individual
defendants were negligent in performing the search of 'arajas’ home?
A) Ofticer Tatum Yes \/B

No l /
B) Oflicer Rodriguez Yes No ‘
C) Officer Snodgrass Yes No §§

If you answered “yes” for any Defendant in Questions 1 through 8, please proceed to

 

Question 9. If you answered “no” for all Defendants in Questions 1 through 8, please stop
here and sign the verdict form.

QUESTION NINE

What damages should be awarded to Plaintiffs?

Elva Barajas SM
S 962 O 0 0

Raul Barajas

If you answered “yes” to Question 9 for any Defendant, please proceed to Question 10. If
you answered “no” to Question 9 for all Defendants, please stop here and sign the verdict
form. n

///

///

///

///

 

United States District Court
No`rthem District ot` Califomia

\DOQ"--..]O\

10
11
12

13

14
15
16
17
13
19
20
21
22
23
24
25
26

27

28

 

 

Case 3:14-cV-05157-SK Document 266 Filed 11/01/18 Page 4 of 4

QUESTION .TEN
t any of the following Defendants:

U']

Should punitive damages be awarded again

Jacy Tatum Yes No' /

David Rodriguez Yes

Matthew Snodgrass Yes No §§

If you answered “yes” to Question 10 for any Defendant, please proceed to Question 11. If

 

you answered “no” to Question 10 for all Defendants, please stop here and sign the verdict
form.
QUEsTIoN ELEVEN
For any Defendant that you answered “yes” to in Question 10, how much should be
awarded in punitive damages? _ fix P\ ,
Jacy Taturn $ :l? w §/)b O
David Rodriguez $ (:)

Matthew Snodgrass S § §

 

 

/(Signature of jury foreperson) Date

 

